J-S09003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.J., A MINOR,              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: M.S., MOTHER

                                                     No. 2499 EDA 2016


                      Appeal from the Order July 18, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0001373-2016


BEFORE: SHOGAN, STABILE, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED MARCH 29, 2017

        Appellant, M.S. (“Mother”), appeals from the order entered on July 18,

2016, adjudicating her daughter, C.J. (“Child”), born in April of 2001,

dependent under section 6302(1) of the Juvenile Act, 42 Pa.C.S. §§ 6301-

6375.    The order committed Child to the legal custody of the Philadelphia

Department of Human Services (“DHS”), with physical placement of Child in

foster care with her maternal cousin (“Cousin”).     The order also provided

that Mother was to have supervised weekly visits with Child. Additionally,

the order stated that Mother was referred to Behavioral Health Services

(“BHS”) for family therapy, and she was referred for domestic violence and


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S09003-17


parenting classes through Achieving Reunification Center (“ARC”) or another

appropriate facility. After careful review, we affirm.

      In its original opinion filed on August 25, 2016, the trial court provided

the following factual background and procedural history:

            The family in this case became known to DHS on June 7,
      2016, when DHS received a General Protective Services (“GPS”)
      report alleging inappropriate sexual behavior towards Child by
      B.S., Mother’s paramour (“Paramour”). Mother and Paramour
      have a history of domestic violence.

            Child was fearful of returning to the home of Mother and
      Paramour. Child instead remained in the home of S.J., her
      maternal aunt (“Aunt”). On June 9, 2016, DHS visited Child in
      Aunt’s home. Child informed DHS that Paramour had kissed
      Child on the lips, and that she felt uncomfortable and did not
      wish to return to the home. DHS developed a Safety Plan which
      allowed Child to remain in Aunt’s home.

            On July 6, 2016, Aunt contacted DHS and informed DHS
      that due to an altercation between Mother and Aunt, Aunt no
      longer wanted to keep Child or abide by the safety plan. Child
      told DHS she was fearful and did not want to return to Mother’s
      home. Child did not feel safe there because of the domestic
      violence, and did not believe Mother could protect her. DHS
      obtained an Order of Protective Custody (“OPC”) temporarily
      committing Child to DHS custody. DHS placed Child with S.D.,
      her maternal cousin (“Cousin”).

             On July 8, 2016, a Shelter Care hearing was held. Mother
      did not attend, but was represented by her court-appointed
      counsel Nghi Duong Vo, Esq. At this hearing the court lifted the
      OPC and ordered the temporary commit[ment] to stand. The
      court also issued an order that Paramour was to stay away from
      Child.

            Following a pre-hearing conference, an Adjudicatory
      Hearing was held on July 18, 2016. Mother was present, and
      had hired private counsel.    The court vacated Mr. Vo [as
      counsel,] and David Lehman, Esq. entered his appearance as
      private counsel for Mother. (N.T. 7/18/16, pgs. 3-5). Counsel

                                     -2-
J-S09003-17


      for all parties took a sidebar at the start of the hearing to discuss
      an agreement [that was] worked out during the pre-hearing
      conference. (N.T. 7/18/16, pgs. 5-6). The parties, including
      Mother’s private counsel, agreed that Child would be adjudicated
      dependent on the basis of present inability. (N.T. 7/18/16, pgs.
      6, 11). Mother was referred for domestic violence counselling,
      parenting classes and family therapy. She was given weekly
      supervised visits with Child. (N.T. 7/18/16, pgs. 7-8). Mother’s
      counsel stipulated that if called to testify, DHS’s witnesses would
      testify to the facts alleged in the dependency petition. (N.T.
      7/18/16, pg. 10). The court then adjudicated Child dependent
      by agreement and on the grounds of present inability, finding it
      was against the health, safety and welfare of Child to return to
      Mother’s home. The temporary commit to DHS was lifted and
      Child was fully committed to DHS custody. The court reiterated
      that counsel had stipulated to the facts in the petition, but not
      their veracity. (N.T. 7/18/16, pgs. 11-12).

            On August 2, 2016, Mother filed this pro se appeal of
      Child’s adjudication.1
            1
              Mr. Lehman is still Mother’s counsel of record, and
            to the trial court’s knowledge has not requested or
            moved to withdraw as counsel. Mother still filed her
            appeal pro se.

Trial Court Opinion, 8/25/16, at 1-2 (footnote in original).     See also Trial

Court Supplemental Opinion, 10/6/16, at 1-2.

      Mother originally filed a pro se concise statement of errors complained

of on appeal pursuant to Pa.R.A.P 1925(a)(2)(i) and (b) with her notice of

appeal. In its initial Pa.R.A.P. 1925(a) opinion responding to Mother’s pro se

concise statement of errors complained of on appeal, the trial court framed

Mother’s issues as follows:

         1. There were no safety issues present during the time
         [Child] ran away and the sexual abuse allegation was
         unfounded during the DHS investigation which cancels
         DHS’s reason for an open case.

                                      -3-
J-S09003-17



         2. My rights to due process were violated and/or the
         court order agreement was violated by DHS as my visits
         that are court ordered were terminated.

         3. The Order of Protection of Custody [sic] is invalid due
         to the reasons state [sic] of sexual abuse being
         unfounded by the court, and being over 1 year old.

         4. I seek to appeal and terminate the Order of Protection
         [sic] of Custody, and the Order of Dependency.

      [Mother’s Pro Se Concise Statement of Errors Complained of on
      Appeal, 8/2/16, at 1].

            For the purposes of this appeal, these issues will be
      consolidated into an appeal of the nonoccurrence of court-order
      [sic] visits, an appeal of the OPC and an appeal of the
      Adjudication of Dependency.

Trial Court Opinion, 8/25/16, at 2-3.

      Regarding Mother’s pro se challenges to the visitation provided in the

order on appeal and to the OPC, the trial court stated as follows:

             Mother alleges that her court-ordered weekly supervised
      visitation has not been occurring. This is not an actual legal
      objection to an order of the court. The non-occurrence of court-
      ordered visitation may give Mother cause to begin a contempt
      proceeding against the party which allegedly violated the trial
      court’s order. It does not state a cognizable claim of error by
      the trial court, as required by Pa.R.A.P. 1925(b)(4). The trial
      court ordered that Mother was to have weekly visits, supervised
      by the agency. (N.T. 7/8/16, pg. 11). Mother’s appeal of the
      non-occurrence of court[-]ordered visitation should be
      dismissed.

            Mother appeals the Order of Protective Custody granted on
      July 6, 2016. As a general rule, an actual case or controversy
      must exist at all stages of the judicial process, or a case will be
      dismissed as moot. In re Duran, 769 A.2d 497 (Pa. Super.
      2001). “An issue before a court is moot if in ruling upon the
      issue the court cannot enter an order that has any legal force or

                                     -4-
J-S09003-17


      effect.” Johnson v. Martofel, 797 A.2d 943, 946 (Pa. Super.
      2002); In re T.J., 699 A.2d 1311 (Pa. Super. 1997).

             The OPC and temporary commit[ment] were granted on
      July 6, 2016. Following a Shelter Care Hearing on July 8, 2016,
      the OPC was lifted and the temporary commit to DHS was
      ordered to stand. On July 18, 2016, the court adjudicated Child
      dependent, lifting the temporary commit and fully committing
      Child to DHS custody. (N.T. 7/18/16, pg. 11). The OPC was
      lifted on July 8, 2016, and when Child was adjudicated
      dependent, the temporary commitment of the Shelter Care order
      was superseded by the full commitment. No court could enter
      an effective order lifting the OPC or the temporary
      commit[ment] because they had already been lifted. Mother’s
      appeal of the OPC is moot and should be dismissed.

                                    ***

           For the aforementioned reasons, Mother’s appeal of the
      non-occurrence of visitation and appeal of the OPC do not
      present actual appealable issues, and should be dismissed.

Trial Court Opinion, 8/25/16, at 3-5.

      Finally, the trial court set forth its reasons for adjudicating Child

dependent as follows:

            Mother argues that the trial court erred in adjudicating
      Child dependent. A child is dependent if the court determines,
      by clear and convincing evidence, that the child is “without
      proper parental care or control, subsistence, education as
      required by law, or other care or control necessary for his
      physical, mental, or emotional health, or morals.” 42 Pa.C.S.A.
      §6302(1). This is commonly called an adjudication on the
      grounds of “present inability”. Clear and convincing evidence
      has been defined as the testimony that is so clear, direct,
      weighty and convincing as to enable the trier of fact to come to a
      clear conviction without hesitance of the truth of precise facts in
      issue. In re C.R.S., 696 A.2d 840, 843 (Pa. Super. 1997). The
      purpose of the Juvenile Act is to preserve the unity of the family
      whenever possible. 42 Pa.C.S.A. §6301(b)(1). Nonetheless a
      child will be adjudicated dependent when [she] is presently
      without parental care and the care is not immediately available.

                                     -5-
J-S09003-17


     In re R.T., 405 Pa. Super. 156 (1991). The Superior Court has
     defined proper parental care as the care which is geared to the
     particularized needs of the child and, at the minimum, is likely to
     prevent serious injury to the child. In re C.R.S., supra at 845.

            Mother[], through her privately-retained counsel, agreed
     to the adjudication on July 18, 2016. (N.T. 7/18/16, pgs. 6, 11).
     Mother was present during the pre-hearing conference and the
     adjudicatory hearing, and did not object to the trial court’s order
     adjudicating Child dependent. In fact, Mother agreed to the
     adjudication in order to receive services and court-ordered
     visitation. (N.T. 7/18/16, pgs. 7-8). Mother’s counsel also
     stipulated to the facts alleged in the dependency petition. (N.T.
     7/18/16, pg. 10).        The dependency petition alleged that
     Paramour, who lives with Mother, had exhibited inappropriate
     sexual behavior towards Child, after which Mother and Child left
     the home temporarily. Mother and Paramour have a history of
     domestic violence, and Paramour had pushed Child during an
     argument. (Dependent Petition at 5(a)). Child was fearful of
     Paramour and did not want to return to Mother’s home, and
     Paramour is an alcoholic who becomes violent toward Child when
     drinking.    (Dependent Petition at 5(b)). Child alleged that
     Paramour kissed her on the lips and that she felt uncomfortable
     in Paramour’s presence. (Dependent Petition at 5(d)). Child did
     not want to return home because Child did not believe Mother
     could keep her safe or protect her from Paramour’s domestic
     violence or sexual advances.        (Dependent Petition at 5(f)).
     Mother and Mother’s counsel elected to agree to adjudication
     and stipulate to the facts instead of questioning DHS’s witnesses
     or putting on their own case. (N.T. 7/18/16, pgs. 10-11).
     Based on the stipulated allegations in the Dependent Petition,
     Child was fearful and unsafe, and Mother was not able to provide
     the proper parental care and control necessary to care for Child.
     The trial court did not hear any contrary testimony. Because the
     trial court adjudicated Child dependent by agreement, finding
     clear and convincing evidence, and because Mother stipulated to
     facts which show that she was presently unable to care for Child,
     the trial court’s adjudication was proper. The trial court did not
     abuse its discretion.

                                   ***

          The trial court’s finding that Child was dependent was
     proven by clear and convincing evidence and agreed to by

                                    -6-
J-S09003-17


         Mother and her privately-retained counsel. The trial court’s
         adjudication of the Child was proper and should be affirmed.

Trial Court Opinion, 8/25/16, at 4-5.

         On August 25, 2016, the same date that the trial court entered the

Pa.R.A.P. 1925(a) opinion, this Court, sua sponte, remanded the appeal to

the trial court for thirty days for a determination as to whether the trial court

should appoint appellate counsel for Mother, citing 42 Pa.C.S. § 6337. We

retained jurisdiction over the appeal and suspended the briefing schedule.

Also on August 25, 2016, Child’s counsel, Attorney Frank Cervone, withdrew

his appearance, and Attorney Jane Kim entered her appearance on behalf of

Child.

         On September 1, 2016, the trial court appointed Attorney Jeffrey C.

Bruch as appellate counsel for Mother.           On September 21, 2016, Attorney

Bruch filed in this Court a motion to amend Mother’s concise statement of

errors complained of on appeal.1 Attorney Bruch alleged that the trial court

accepted Mother’s counsel’s agreement to adjudicate Child dependent, but

there was no proof that Mother knowingly, voluntarily, and intelligently

entered the agreement, because: 1) Mother was not provided a colloquy

about the agreement and 2) Mother’s trial counsel was ineffective about

informing her about the agreement.                Motion to Amend, 9/21/16, at

____________________________________________


1
 We note that Attorney Bruch mistakenly referred to the document as a
Concise Statement of Facts.



                                           -7-
J-S09003-17


unnumbered 2. Further, Attorney Bruch asserted that Mother’s trial counsel

entered the agreement on behalf of Mother without obtaining the petition

with the facts and allegations against Mother so that trial counsel could

adequately inform Mother concerning the agreement.         Id.   On September

23, 2016, we granted the motion and directed Attorney Bruch to file an

amended Pa.R.A.P. 1925(b) statement by September 30, 2016. We vacated

the briefing schedule and directed the trial court to file a supplemental

opinion in response to the issues in the amended concise statement.

      On September 30, 2016, Attorney Bruch filed an amended Pa.R.A.P.

1925(b) statement.       On appeal, Mother raises the following issues for this

Court’s consideration:

      1. Did the [t]rial judge rule in error that the Philadelphia City
      Solicitor’s Office meant [sic] its burden of proof that the child
      should be adjudicated dependent under 42 Pa.C.S. sec.
      6302(1)[?]

      2. Did the trial court judge err in accepting the agreement when
      Mother did not knowingly, [and] voluntarily agree to the
      adjudication[?]

      3. Did the trial [c]ourt err in granting Mother visitation then DHS
      or CUA [Community Umbrella Agency] suspending visitation?

Mother’s Brief at 3.

      As noted by the trial court, Mother was represented by counsel when

she filed her pro se notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P 1925(a)(2)(i) and (b).

Because hybrid representation is not permissible, we will review only the


                                       -8-
J-S09003-17


issues preserved in Mother’s amended and counseled concise statement.

See Commonwealth v. Glacken, 32 A.3d 750, 752 (Pa. Super. 2011)

(citations omitted) (“Pursuant to our Rules of Appellate Procedure and

decisional law, this Court will not review the pro se filings of a counseled

appellant.”). We note that in her amended and counseled concise statement

of errors complained of on appeal, Mother abandoned the issues raised in

her pro se concise statement. Moreover, counsel for Mother does not raise

the propriety of the Order of Protective Custody (“OPC”) in the amended

concise statement.

      In Krebs v. United Refining Company of Pennsylvania, 893 A.2d

776, 797 (Pa. Super. 2006), we held that an appellant waives issues that are

not raised in both her concise statement of errors complained of on appeal

and the statement of questions involved in her brief on appeal.       Further,

Mother has not discussed either the occurrence of her visitation or the

propriety of the OPC with any authority or supporting argument in her brief

on appeal. See Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa. Super.

2006) (stating that a failure to argue and to cite any authority supporting an

argument constitutes a waiver of the issue on appeal) (citation omitted). In

fact, in her brief, Mother states that her visitation issue can be decided at a

permanency review hearing or a contempt hearing, and that the issue on

appeal is moot. Mother’s Brief at 7-8. Thus, we conclude that Mother has

abandoned the issues regarding visitation with Child and the propriety of the


                                     -9-
J-S09003-17


OPC.      Therefore,    two   interrelated     issues   remain   for   this   Court’s

consideration: the validity of the adjudication agreement entered into by the

parties and the     sufficiency of the       evidence    DHS presented at the

adjudicatory hearing.

       Mother argues that the trial court erroneously accepted the parties’

agreement of adjudication without conducting an on-the-record examination

and colloquy of Mother. Mother relies on Boykin v. Alabama, 395 U.S. 238

(1969), and asserts that the United States Supreme Court held that when a

defendant gives up constitutional rights and pleads guilty, the waiver and

guilty plea must be knowingly, voluntarily, and intelligently entered. Mother

claims that she did not indicate to the court that she knowingly, voluntarily,

and intelligently agreed to give up her right to a hearing and an opportunity

to confront the witnesses.     Mother concedes that Boykin was a criminal

case, but she argues that the principle announced in that case should be

applicable to dependency matters as well. Mother’s Brief at 7.

       In her related argument, Mother contends that, because the trial court

relied on the parties’ adjudication agreement, the trial court erroneously

ruled that DHS met its burden of proof with regard to showing Child was

dependent under section 6302(1) to support the adjudication. After review,

we conclude that Mother’s claims of error do not entitle her to relief.

       The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows:


                                      - 10 -
J-S09003-17


      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law.” In re R.J.T.,
      608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for
      abuse of discretion[.]

In Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015).

      Section 6302 of the Juvenile Act defines a “dependent child” as

follows:

      “Dependent child.” A child who:

            (1) is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk[.]

42 Pa.C.S. § 6302.

      In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this Court clarified

the definition of “dependent child” further:

      The question of whether a child is lacking proper parental care or
      control so as to be a dependent child encompasses two discrete
      questions: whether the child presently is without proper parental
      care and control, and if so, whether such care and control are
      immediately available.

Id. at 872 (internal quotations and citations omitted); see also In re J.C.,

5 A.3d 284, 289 (Pa. Super. 2010). Additionally, we note that “[t]he burden

of proof in a dependency proceeding is on the petitioner to demonstrate by




                                     - 11 -
J-S09003-17


clear and convincing evidence that a child meets that statutory definition of

dependency.” G., T., 845 A.2d at 872.

      With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

      A court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make
      a finding that a child is dependent if the child meets the
      statutory definition by clear and convincing evidence. If the
      court finds that the child is dependent, then the court may make
      an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child
      to remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state. 42
      Pa.C.S. § 6351(a).

Id. 801 A.2d at 617.

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provide the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection, and physical, mental and moral welfare of

the child.

      Section 6351(e) of the Juvenile Act provides in pertinent part:

      (e) Permanency hearings.—


             (1) [t]he court shall conduct a permanency hearing for
             the purpose of determining or reviewing the permanency
             plan of the child, the date by which the goal of
             permanency for the child might be achieved and whether
             placement continues to be best suited to the safety,
             protection and physical, mental and moral welfare of the
             child. In any permanency hearing held with respect to

                                      - 12 -
J-S09003-17


         the child, the court shall consult with the child regarding
         the child’s permanency plan in a manner appropriate to
         the child's age and maturity. . . .

         (2) If the county agency or the child’s attorney alleges
         the existence of aggravated circumstances and the court
         determines that the child has been adjudicated
         dependent, the court shall then determine if aggravated
         circumstances exist. If the court finds from clear and
         convincing evidence that aggravated circumstances exist,
         the court shall determine whether or not reasonable
         efforts to prevent or eliminate the need for removing the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family shall be made or continue
         to be made and schedule a hearing as provided in
         paragraph (3).

                                   ***

42 Pa.C.S. § 6351(e).

     Section 6351(f) of the Juvenile Act prescribes the pertinent inquiry for

the reviewing court:

     (f) Matters to be determined at permanency hearing.-

           At each permanency hearing, a court shall determine all of
     the following:

         (1)      The continuing necessity for and appropriateness
         of the placement.

         (2)     The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3)    The extent of progress made toward alleviating
         the circumstances which necessitated the original
         placement.

         (4)    The appropriateness and feasibility of the current
         placement goal for the child.




                                   - 13 -
J-S09003-17


        (5)      The likely date by which the placement goal for
        the child might be achieved.

        (5.1)   Whether reasonable efforts were made to finalize
        the permanency plan in effect.

        (6)       Whether the child is safe.

        (7)      If the child has been placed outside the
        Commonwealth, whether the placement continues to be
        best suited to the safety, protection and physical, mental
        and moral welfare of the child.

                                     ***

         (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable
        efforts to prevent or eliminate the need to remove the
        child from the child’s parent, guardian or custodian or to
        preserve and reunify the family need not be made or
        continue to be made, whether the county agency has filed
        or sought to join a petition to terminate parental rights
        and to identify, recruit, process and approve a qualified
        family to adopt the child unless:

              (i) the child is being cared for by a relative best
              suited to the physical, mental and moral welfare of
              the child;

              (ii) the county agency has documented a
              compelling reason for determining that filing a
              petition to terminate parental rights would not
              serve the needs and welfare of the child; or

              (iii) the child’s family has not been provided with
              necessary services to achieve the safe return to
              the child’s parent, guardian or custodian within the
              time frames set forth in the permanency plan.

                                     ***

     (f.1) Additional determination. – Based upon the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

                                     - 14 -
J-S09003-17


        (1) If and when the child will be returned to the child’s
        parent, guardian or custodian in cases where the return
        of the child is best suited to the safety, protection and
        physical, mental and moral welfare of the child.

        (2) If and when the child will be placed for adoption, and
        the county agency will file for termination of parental
        rights in cases where return to the child’s parent,
        guardian or custodian is not best suited to the safety,
        protection and physical, mental and moral welfare of the
        child.

        (3) If and when the child will be placed with a legal
        custodian in cases where return to the child’s parent,
        guardian or custodian or being placed for adoption is not
        best suited to the safety, protection and physical, mental
        and moral welfare of the child.

        (4) If and when the child will be placed with a fit and
        willing relative in cases where return to the child’s parent,
        guardian or custodian, being placed for adoption or being
        placed with a legal custodian is not best suited to the
        safety, protection and physical, mental and moral welfare
        of the child.

        (5) If and when the child will be placed in another living
        arrangement intended to be permanent in nature which is
        approved by the court in cases where the county agency
        has documented a compelling reason that it would not be
        best suited to the safety, protection and physical, mental
        and moral welfare of the child to be returned to the
        child’s parent, guardian or custodian, to be placed for
        adoption, to be placed with a legal custodian or to be
        placed with a fit and wiling relative.

     (f.2) Evidence. – Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that
     places the health, safety or welfare of the child at risk, shall be
     presented to the court by the county agency or any other party
     at any disposition or permanency hearing whether or not the
     conduct was the basis for the determination of dependency.

     (g) Court order. – On the basis of the determination made
     under subsection (f.1), the court shall order the
     continuation, modification or termination of placement or

                                   - 15 -
J-S09003-17


     other disposition which is best suited to the safety,
     protection and physical, mental and moral welfare of the
     child.

                                   ***

42 Pa.C.S. § 6351(f-g) (some emphases added).

     In its supplemental opinion, the trial court addressed the issues raised

in Mother’s amended Pa.R.A.P. 1925(b) statement as follows:

           Mother argues on appeal that she did not knowingly and
     voluntarily enter into the agreement to adjudicate Child
     dependent. Issues that were not raised at the trial court level
     are waived on appeal.

             “It is axiomatic that, in order to preserve an issue for
     review, litigants must make timely and specific objections during
     trial. . . .” In re R.P., 957 A.2d 1205, 1222 (Pa. Super. 2008)
     (citations omitted); Pa.R.A.P. 302(a). The trial court has the
     power to accept or reject agreements and stipulations.
     Following its acceptance of stipulations, the court may hear
     additional testimony as necessary to rule on a Petition for
     Adjudication of Dependency. Pa.R.J.C.P. 1405. A stipulation to
     adjudicate, on its own, is not sufficient for the court to
     adjudicate a child dependent. Rather, the court must hear
     enough facts regarding adjudication to come to an independent
     determination. In Interest of Michael Y., 530 A.2d 115, 118
     (Pa. Super. 1987).

           Mother has not preserved this issue for review.      Neither
     she nor her privately-retained counsel objected            to the
     adjudication of dependency.     In fact, both Mother      and her
     counsel agreed to the adjudication, and stipulated to     Mother’s
     present inability to care for Child. (N.T. 7/18/16,       pg. 11).
     Mother’s claim of error was waived.

           Addressing the substance of Mother’s claim, the trial court
     in this case did not accept the agreement of the parties as
     conclusive.       The court took testimony and attorney’s
     representation about Child’s needs, safety and allegations of
     sexual abuse, domestic violence and physical violence against
     Child. (N.T. 7/18/16, pgs. 6-11). The parties stipulated that if
     called to testify, DHS’s witness would testify to the facts alleged

                                   - 16 -
J-S09003-17


     in the dependency petition. (N.T. 7/18/16, pgs. 10-11). The
     trial court adjudicated Child dependent only after this stipulation
     to the facts was made. (N.T. 7/18/16, pgs. 11-12). These
     stipulated facts included allegations of sexual abuse and physical
     violence. As a result the trial court referred Child to trauma
     therapy. (N.T. 7/18/16, pgs. 10-11). Mother participated in a
     pre-hearing conference with her privately-retained counsel
     where these issues were discussed at length. (N.T. 7/18/16,
     pgs. 5-6). At no point during the hearing did she or her counsel
     object - in fact they stipulated both to the adjudication and to
     facts sufficient to support the trial court’s independent
     determination that Child was dependent. (N.T. 7/18/16, pg.
     10).     The court heard no evidence that Mother was not
     voluntarily entering into this agreement.         The court even
     engaged Mother directly to confirm her address.             Mother
     confirmed her address and did not ask any further questions or
     give any indication that she disagreed with the court-ordered
     services or adjudication. (N.T. 7/18/16, pg. 9). Furthermore,
     Mother and her attorney had a second chance to engage the
     court, when Mother provided a second address for a house which
     may [be] used for future reunification. (N.T. 7/18/16, pgs. 12-
     13).    Again, Mother did not show any indication that she
     disagreed with any services or the adjudication.          Mother’s
     attorney also asked the court to modify visitation as discussed
     by the parties, which the court so ordered. (N.T. 7/18/16, pg.
     9). In fact, Mother entered into the agreement in order to
     receive services: domestic violence classes, family therapy and
     parenting classes.     (N.T. 7/18/16, pgs. 7-8).      There is no
     requirement that the trial court colloquy parties before accepting
     their agreement and any stipulations. Given that Mother was
     represented by counsel of her choice and had attended a pre-
     hearing conference, there is no reason to believe that Mother did
     not understand and voluntarily agree to stipulate, fully
     understanding the consequences. As a result, the trial court did
     not abuse its discretion in accepting Mother’s agreement and
     stipulation both to the adjudication and to the facts which clearly
     and convincingly supported that adjudication.

           Mother also alleges that her privately-retained counsel at
     trial was ineffective.   A finding of ineffective assistance of
     counsel can be grounds for a new trial.          In dependency
     proceedings, the appellant must make a “strong showing” of
     ineffectiveness of counsel. In re S.M., 614 A.2d 312, 316 (Pa.
     Super. 1992).       This must go beyond mere assertion of

                                   - 17 -
J-S09003-17


     ineffectiveness.    The [a]ppellant must demonstrate actual
     prejudice to its case, and must show that if counsel had
     exercised “a more perfect stewardship” the result in the case
     would have been different. In practice this means that the
     appellant must show that had appellant been given diligent
     counsel, the petitioning party would not have been able to carry
     its burden of clear and convincing evidence, and the court would
     have ruled in favor of the appellant’s interests. In re Adoption
     of T.M.F., 573 A.2d 1035, 1044 (Pa. Super. 1990) (en banc)
     (plurality). The standard for ineffective assistance of counsel is
     the same in dependency, termination and goal change
     proceedings: “the appellant must show by clear and convincing
     evidence that it is more likely than not that the result would
     have been different, absent the ineffectiveness.” In re K.D.,
     871 A.2d 823, 829 (Pa. Super. 2005).

            At the adjudicatory hearing, Mother’s court-appointed
     counsel was vacated and her privately-retained counsel entered
     his appearance. (N.T. 7/18/16, pgs. 3-4). Mother and Mother’s
     private counsel participated in a pre-hearing conference with all
     parties prior to the hearing, and proceeded to agree to the
     adjudication. (N.T. 7/18/16, pg. 6). Mother’s counsel then
     stipulated to the facts alleged in the dependency petition. (N.T.
     7/18/16, pgs. 10, 11). This stipulation was made in order to
     complete an uncontested hearing expeditiously - it simply meant
     that DHS’s witness would not have to orally testify. If Mother’s
     counsel had not stipulated, DHS’s witness would simply have
     orally testified to the exact same facts. Mother’s trial counsel did
     not call Mother as a witness, or provide any evidence, but
     Mother on appeal has not presented any evidence which
     Mother’s trial counsel could have used to strengthen her
     position. Stipulating to a report when the contents of that report
     had been thoroughly discussed in a pre-hearing conference does
     not show imperfect stewardship by Mother’s trial counsel.
     Mother’s trial counsel was present and participated actively in
     the hearing, ensuring that Mother’s correct address be on the
     record for eventual reunification, and asking the court for
     visitation modification which had been agreed to by the parties.
     (N.T. 7/18/16, pgs. 9-10, 12-14). On appeal, Mother has not
     provided any evidence which would have altered the trial court’s
     determination if it had been available at the adjudicatory
     hearing. For this reason, Mother has not carried her burden of
     proof regarding a claim of ineffective assistance of counsel. The
     trial court’s ruling was proper and should be affirmed.

                                    - 18 -
J-S09003-17



      Conclusion:

      For the aforementioned reasons, Mother’s amended appeal of
      her voluntary agreement to adjudication and her allegations of
      ineffective assistance of counsel should be dismissed. The trial
      court’s adjudication of the Child was proper and should be
      affirmed.

Trial Court Supplemental Opinion, 10/6/16, at 3-6.

      We discern no abuse of discretion or error of law in the trial court’s

recommended disposition of Mother’s issues on appeal, and we agree with

the trial court’s rationale that Mother’s claims of error are either waived or

meritless. Mother has not set forth any statutory basis or case law in her

brief imposing a requirement that a trial court conduct an on-the-record

colloquy of a parent in a dependency case where the parent has reached an

agreement through her counsel.

      Moreover, we decline Mother’s request to apply the holding from

Boykin, a criminal case, to this dependency matter. “In a dependency case,

the liberty interest of appellant is not at stake and the risk of erroneous

adjudication is so substantially mitigated by safeguards, reviews and

procedures directed toward uniting the family, that due process requires a

less didactic approach than in criminal procedures.” In the Matter of J.P.,

573 A.2d 1057, 1061 (Pa. Super. 1990). “Essentially, the theme espouses

the principle that in delinquency, dependency or adoption cases involving

children, the constitutional provisions, rules and laws designed to govern

proceedings in adult criminal or civil actions are not necessarily applicable or

                                     - 19 -
J-S09003-17


desirable.” Id. at 1062. Bearing these principles in mind, we point out that

unlike a criminal case where a defendant enters a guilty plea and is

sentenced, an adjudication of dependency is subject to further scrutiny in

permanency review hearings

      For the reasons set forth in the trial court’s August 25, 2016 opinion,

and its October 6, 2016 supplemental opinion, we conclude that Mother is

entitled to no relief. Accordingly, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                                     - 20 -